Citation Nr: 9912288	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1971.  
The veteran died on October [redacted] 1995 as a result of 
cardiorespiratory arrest due to metastatic cancer of the 
bladder and brain.

Prior to the veteran's death, in a December 1994 rating 
action, the Department of Veterans Affairs (VA) Regional 
Office (RO) denied his claims of entitlement to service 
connection for intestinal, bladder and prostate cancer, 
claimed as secondary to Agent Orange exposure.  In January 
1995, the veteran filed notice of disagreement and submitted 
additional evidence to support his claim.  The denials were 
confirmed and continued in March 1995.  A statement of the 
case was issued in March 1995.  Thereafter, at his personal 
hearing in June 1995, the veteran presented testimony 
disagreeing with the denial of service connection.  In 
October 1995, the VA received notice of the veteran's demise.  

In November 1995, the appellant, the veteran's widow, 
submitted an application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child.  In January 1996, the RO denied 
the claim of entitlement to service connection for cause of 
the veteran's death.  The appellant perfected an appeal 
therefrom.  

At her personal hearing in January 1999, the appellant's 
representative raised the issue of entitlement to accrued 
benefits.  See Hearing Transcript at 12.  In view of the 
foregoing testimony, the matter is referred to the RO for any 
development deemed appropriate.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Pertinent VA law and regulation provide 
that service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1998).

The service administrative records, particularly the DD-214, 
show that the veteran served in Vietnam and received, inter 
alia, the Purple Heart Medal and Combat Action Ribbon.  Where 
a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
claimant.  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  

If a veteran served in the Republic of Vietnam during the 
designated time period and developed prostate cancer or 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) to a degree of 10 percent or more at any time after 
service, it will be statutorily presumed that the veteran was 
exposed to Agent Orange during service and that the specified 
presumptive disorders resulted therefrom, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1998); See McCartt v. 
West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).

In this case, although the service medical records and VA 
outpatient treatment reports and examination reports 
extending from June 1976 to December 1982 are silent with 
regard to any complaints of or findings associated with a 
cardiorespiratory disorder or metastatic cancer to the brain 
and bladder, a VA treatment report dated in April 1981 
records the veteran's assertions that he was directly exposed 
to Agent Orange chemicals while working in the fields in 
Vietnam.  

Medical reports from the University of Southern California 
Medical Center dated in February 1993, Kenneth Norris Jr. 
Cancer Laboratory Center extending from January to July 1993, 
Sunrise Hospital Medical Center dated in December 1994, 
Desert Radiologists dated from June 1994 to March 1995, and 
Antelope Valley Hospital dated from August 1995 to September 
1995, all show continued treatment for metastatic cancer of 
the bladder and brain and include a diagnosis of metastatic 
carcinoma consistent with bladder cancer.  At this time, it 
is noted that on a January 1993 initial consultation report 
from the Kenneth Norris Jr. Cancer Laboratory Center, the 
attending physician noted that two months before, the veteran 
received treatment with antibiotics at the Nellis Air Force 
Base for a prostate problem without resolution.  If 
accomplished, those medical reports are not of record.  Thus, 
an attempt to obtain those reports should be made.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The evidence of record also contains medical reports 
extending from March 1993 to July 1994 and a January 1995 
medical statement from A.W., M.D., of the Nevada Cancer 
Center, at Las Vegas, Nevada.  In the statement, the 
physician acknowledges that he treated the veteran for 
bladder cancer.  The physician then states "it is my 
understanding that [the veteran] has been exposed to the 
chemical Agent Orange" and "in my professional opinion the 
possibility exists that [the veteran's] bladder cancer is 
related to this past exposure."  

As previously noted, the veteran died on October [redacted] 1995 as a 
result of as a result of cardiorespiratory arrest due to 
metastatic cancer to the brain and bladder.  Considering the 
foregoing and assuming the credibility of the evidence 
submitted, the Board of Veterans' Appeals (Board) finds that 
a medical opinion is required in order to determine whether 
the veteran's bladder cancer was at least as likely than not 
attributable to service or any events from service, including 
in-service exposure to Agent Orange.  The Board may not rely 
on its own unsubstantiated medical conclusions to refute 
medical evidence favorable to the claimant.  See Watai v. 
Brown, 9 Vet. App. 441, 444 (1996), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Talley v. Brown, 6 Vet. App. 72 (1993); see 
also Green (Victor) v. Derwinski, 1 Vet. App. 121 (1991).  

In order to extend to the appellant every equitable 
consideration and to ensure that her due process rights are 
fulfilled, this case is REMANDED for the following:

1.  The appellant should be afforded the 
opportunity to submit any additional 
evidence which may support her 
contentions.  All pertinent records 
obtained, should be associated with the 
claims folder.

2.  The appellant should be asked to 
identify any other physicians or medical 
facilities from which the veteran was 
treated or evaluated for cancer of the 
bladder prior to his death, including any 
pertinent medical reports from Nellis Air 
Force Base; University of Southern 
California Medical Center; Kenneth Norris 
Jr. Cancer Laboratory Center; Sunrise 
Hospital Medical Center; Desert 
Radiologists; A.W., M.D., of the Nevada 
Cancer Center; and Antelope Valley 
Hospital.  After any further necessary 
information and authorization are 
obtained from the appellant, the RO 
should obtain any pertinent clinical 
data.  If any records are found, the RO 
should incorporate them into the claims 
folder.  

3.  Thereafter, the RO should transfer 
the claims folder to a VA examiner in 
oncology in order to determine the 
etiology of the veteran's metastatic 
cancer of the bladder and brain prior to 
his demise.  In a comprehensive report 
and after review of the pertinent data 
from the claims folder, the examiner 
should comment on the etiology of the 
metastatic bladder and brain cancer and 
provide an opinion on whether it is at 
least as likely than not that the 
disorder is related to service or any 
events from service, including Agent 
Orange exposure.  All reasons and 
rationales for any conclusion reached 
should be discussed and the examiner 
should reference the January 1995 opinion 
of A.W., M.D.

The claims folder must be made available 
to the examiner for review. 

4.  The RO should review the additional 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  The RO should then 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  All 
pertinent law, regulations, and United 
States United States Court of Appeals for 
Veterans Claims decisions should be 
considered.  If the claim remains in a 
denied status, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should include notice 
of any additional pertinent laws and 
regulations that were used, if 
appropriate, notice of any additional 
medical articles or excerpts used, see 
Thurber v. Brown, 5 Vet. App. 119 (1993), 
and a full discussion of action taken on 
the claim with adequate reasons and 
bases, to include a determination as to 
whether entitlement to service connection 
for the cause of the veteran's death may 
be granted on a presumptive basis, and if 
not, whether the evidence of record 
establishes that the veteran was exposed 
to Agent Orange while in service and 
whether the cause of the veteran's demise 
is related to service or any events from 
service, including any established Agent 
Orange exposure.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The requisite time to respond 
should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the appellant until she is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

